Sherwood, J.
An information in the nature of
quo warranto has been filed in this court by the attorney-general, directed against Thomas N. Yallins, respondent herein, its purpose being to inquire quo warranto said Vallins entered into, used and exercised the office of “ chief of police ” of the city of Kansas.
The information undertakes to specify the grounds upon which it proceeds; but of course this is wholly unnecessary, since in these ex officio informations the State is under no obligation to show anything on its part; a charge in general language that the respondent has intruded into, usurped and unlawfully exercised the functions of a certain office is all that is required to put him to his answer. Mechem’s Pub. Off., sec. 491; Tomlins’ Law Dic. Tit. Quo. War. 281; State ex inf. Dearing, Pros. Att’y, v. Berkeley, 140 Mo. 184, ante.
In this case, to' the information, the respondent has interposed a dilatory plea, to wit, a plea to the jurisdiction of this court, which, omitting caption, is *528the following: “ Now comes Thomas N. Vallins, and appearing specially and solely for the purpose of this plea, and for no other purpose, respectfully shows that this court had no jurisdiction of his person nor of the controversy attempted to be created by this action, for that, since the 1st day of April, 1897, the board of police commissioners of Kansas City, Missouri, has consisted of William C. Scarritt, Robert L. Gregory and. Jas. M. Jones, duly qualified and acting members. Prior to April 8th, 1897, respondent had no official place or employment with Kansas City, Missouri. Upon April 8, 1897, said board of police commissioners did' employ respondent as policeman of said city, with the rank of chief of police for the probationary term of sis months mentioned in section 22, of article 10, of the charter of Kansas City, with the light reserved on the part- of said board, in its discretion, to discontinue his services at any time, which employment has ever since continued, and is still engaged therein; he has not had at any time any other connection with Kansas City, Missouri, as an official or employee. The purpose of the information herein is to attempt to have litigated here a question of fact as to whether respondent has resided in the State of Missouri for a period of one year, and if the fact should be so found, to have this court determine that the employment aforesaid can not be exercised by one who has not resided in the State for one year. This court has not jurisdiction .to inquire into any such matters by an original proceeding in quo warranto, for an agency and employment of the character mentioned is not a subject of inquiry in such proceedings, and by virtue of law in such cases made and provided, said board of police commissioners is invested with exclusive jurisdiction in the premises; wherefore respondent asks to be dismissed with his costs.”
*529This plea, if to be governed as counsel claim by the rules of the common law, is bad because such a plea is to be pleaded in person (Grant v. Sondes, 2 Bla. W. R. 1094; Hunter v. Neck, 3 M. & G. loc. cit. 184; Gil. C. P. 187; 1 Tidd. 637; Stephen, Plead. *461), and must conclude “by praying judgment if the court will take further cognizance of the suit.” 1 Tidd. 638.
With reference to that portion of the plea which alleges that “ by virtue of law in such cases made and provided, said board of police commissioners is invested with exclusive jurisdiction in the premises,” it is sufficient for the present to say, as was in substance and effect said in a recent case, that since this court acquires its jurisdiction from the organic law of this' State, it is quite beyond the power of the legislature, even if so intended, to abate by one jot or one tittle the Constitution conferred jurisdiction of this court; and this is true although similar jurisdiction elsewhere be conferred oh inferior courts or boards. State ex inf. Att’y-Gen. v. Equitable L. & Inv. Co., not yet reported.
The chief point, however, of contention in this cause is to be determined upon an examination of certain sections of the charter of Kansas City, which are as follow:
“Sec. 21. No person shall be appointed policeman or officer of police who shall have been convicted of any offense, the punishment of which may be confinement in the State penitentiary, or against whom an indictment for any such offense maybe pending; nor shall any person be appointed who is not proven to be a citizen of the United States, or who can not read and write the English language, or who does not possess ordinary physical strength and courage.
*530“Sec. 22. The first employment of policemen shall be for a probationary term of six months; and the board of police may, in its discretion, discontinue their services at any time. Having served six months’ probationary service to the satisfaction of the board, such policemen may be appointed for a term of three years, and in case complaint be made against them, thej7 shall be subject to removal only for cause, after a hearing by the board, and said board is hereby invested with exclusive jurisdiction in such matters. Whenever the board is satisfied that any person holding a commission under them is not a proper person to discharge the duties of a police officer, he may be discharged at any time without any complaint having been made against him.
“ See. 23. Policemen whose term of service shall have expired, and who, during the term of their appointment, shall have faithfully performed their duty, shall, if otherwise qualified, be preferred by the board in making new appointments. The board may, in its discretion, make special provisions for policemen and officers •who have grown old in the service, or those crippled while in the discharge of their duty so as to unfit them for active work, either by pension, not to exceed fifty dollars per month, or assigning them to special duty at a proper salary.
“Sec. 24. The board may, as the service requires, appoint officers and patrolmen as follows: A chief of police, at a salary not exceeding four thousand dollars per annum, and he shall not receive any fees or any perquisites; one inspector or chief of detectives, at a salary not exceeding two thousand dollars per annum; a secretary of the board, at a salary not exceeding two thousand dollars per annum; captains not exceeding one for each police district, at a salary not exceeding eighteen hundred dollars per annnum; lieutenants, not *531to exceed one for each, police district, at a salary not to exceed fifteen hundred dollars per annum; sergeants, not to exceed four for each police district, at a salary not exceeding twelve hundred dollars per annum ; a secretary to the chief, at a salary not exceeding twelve hundred dollars per annum; a police surgeon, ata salary not •exceeding fifteen hundred dollars per annum, who shall perform such additional duties as may be prescribed by ordinance; police detectives not exceeding one for every fifteen patrolmen, at a salary not exceeding fifteen hundred dollars per annum; patrolmen, not to exceed one to each one thousand inhabitants of the city, the estimate to be taken from the best known sources for obtaining such ' information, as may be prescribed by ordinance; provided, however, that for extraordinary emergencies the board may raise such additional force as may be deemed necessary in their judgment. The salary of regular patrolmen shall not exceed ninety dollars per month, and that of probationary patrolmen shall not exceed sixty dollars per month. The salaries of, all officers and patrolmen of the police force shall be fixed from time to time by the board of police commissioners, not to exceed, however, the limits herein specified.
“Sec. 25. The officers, patrolmen and all attaches of the department shall be paid monthly as hereinfore provided.
“Sec. 26. The board may, in its discretion, require a bond with security to be approved by the board, of any officer or member of the police, in any reasonable sum, conditioned for the faithful performance of duty, and the proper care and disposition of money or property placed in his charge.
“Sec. 27. Whenever any vacancy shall take place in any grade of officers except the chief, it shall be *532filled from the next lower grade, if competent men can be found therein.
‘‘See. 32. No officer or policeman shall be allowed to receive any money as a reward or gift for any service he may render, without the consent of the board, and when such consent is obtained twenty per cent of the gross amount thereof shall be paid into the treasury of the police relief association."
The claim has been made on behalf of respondent, both in plea and brief, that inasmuch as the appointment was merely “probationary” under the provisions of section 22, article 11 of the charter, therefore respondent did not hold an office which proceedings in quo warranto could reach.
Let us examine this claim and the provisions of the charter which bear upon it at the same time. Making such examination, it can not escape observation that section 21 heretofore quoted draws a plainly marked distinction between a ‘‘policeman77 and an “officer of police77 by saying: “No person shall be appointed policeman or officer of police,’’-etc. It is quite true that the word “policeman” may be used as a generic term, and when so used may equally apply to any member of the police force, be his rank and station what it may; but this can only be true when the word “policeman” is used alone as a generic term and as descriptive of the whole police force, officers as well as men, and not when officers and men are carefully segregated from each other in meaning in apt terms of distinctive designation as in the charter now under consideration.
This process of differentiation between officers and men. becomes more and more marked as we make progress through other quoted sections of the, charter. Thus in seeton 22 it is said: “The first employment of policemen shall be for a probationary term of six months; and the board of police may, in its discretion, *533discontinue their services at any time. Having served sis months’ probationary service to the satisfaction of the board, such policemen may be appointed for a term of three years, and in case complaint be made against them, they shall be subject to removal only for cause, after a hearing by the board, and said board is hereby invested with exclusive jurisdiction in such matters. Whenever the board is satisfied that any person holding a commission under them is not a proper person to discharge the duties of a police officer, he may be discharged at any time without any complaint having been made against him.”
Here “policeman” is again differentiated from “police officer.” The former can only be employed at the first for a probationary term of six months, and during that period the board of police may discontinue his services at any time, but having served for the probationary period to the satisfaction of the board, he may be appointed for a term of three years, in which case he can only be removed for cause on complaint made, and after a hearing by the board, which is given exclusive jurisdiction in such matters (which obviously only means and refers to jurisdiction as to the removal of a policeman for misbehavior or dereliction of duty, after he has entered on his three years term.) Not so, however, with a “police officer,” as he may be discharged at any time without complaint being made, cause alleged or hearing had.
So, also, in other sections the like distinction between officers and men is kept prominently in view. Thus in section 23 the board are authorized to “make special provision for policemen and officers who have grown old in the service,” etc., while only to “-policemen” whose term of service has expired, etc., is preference to be made by the board in making new appointments.
*534Section 24 keeps up the line of demarkation aforesaid by providing that “the board may, as the service requires, appoint officers and patrolmen as follows:” Going on to mention a chief of police at a salary not exceeding $4,000, and other officers, and winding up by providing that: “The salary of regular-patrolmen shall not exceed ninety dollars per month, and that of probationary patrolmen shall not exceed sixty dollars per month. The salaries of all officers and patrolmen of the police force shall be fixed from time to time by the board of police commissioners, not to exceed, however, the limits herein specified.” Thus showing not only a distinction- between “officers and patrolmen of the police force,” but plainly showing that the term “probationary patrolmen” manifestly refers to, and can alone refer to, “policemen” as previously mentioned in section 22, and not to officers, because with regard to them the term “probationary” is nowhere employed or applied. Section 25 keeps in line in this regard with its associate sections, by speaking of “officers and patrolmen,” and their monthly pay. Nor is section 26 wanting in distinguishing the two classes, for it speaks of a bond which may be required of “any officer or member of the police.” And section 27 continues to show the difference between officers and men, and allows promotions to occur from lower grades, except in case of a vacancy in the office of the chief of police. Finally section 32 lays it down that “no officer or policeman shall be allowed to receive any money,” etc. With such plain provisions of the charter before us, it seems impossible to reach any other rational conclusion than that the charter-framers made, and intentionally made a well defined distinction between officers and policemen, and only required the latter to serve a probationary term. If the framers of the charter did not intend *535such a result, then they displayed a singular and sedulous industry to express a meaning which they did not intend to convey. But this would he an impossible supposition. And by thus making the distinction aforesaid in such clearly marked terms, afford opportunity for the application of two canons of construction: One that “affirmative specification excludes implication.” Dwarris on Stat. 605; Ex parte Snyder, 64 Mo. 58; State ex rel. v. Laughlin, 73 Mo. loc. cit. 449; the other that the expression of one thing is the exclusion of another. Maguire v. State Sav. Ass’n, 62 Mo. 344. Moved by these considerations, we hold that under the charter of Kansas City the board of police was without any power or authority to appoint a chief of police for a probationary term, and this being trué, such appointment is null in law and is the same as if it had not been made, and therefore respondent has no standing before this court in the capacity he claims. Consequently there is no merit in his plea. So that it really becomes unnecessary to consider whether respondent is an officer or not, since the charter shows he has not been appointed as pointed .out by its provisions, and therefore has no just claim to the office he alleges he is entitled to.
But one point remains to be disposed of; it is this: The assertion is made by counsel for respondent in substance, that inasmuch as proceedings in quo war-ranto are governed here by the common law, that in consequence of this, it was not admissible to plead at the same time to the jurisdiction and also to the merits, and the intimation is given that there are other matters yet held in reserve and to be brought forward in resistance to the information. On this it is enough to say that although the present proceeding is in effect as it was at common law, yet at the same time it is but a civil action, as we have often *536decided, and being such, there is but one answer allowable in such cases, and that must contain all the defenses the party has, no matter what their nature, whether in abatement or in bar. This has been the rule in this State ever since Little v. Harrington, 71 Mo. 390. Byler v. Jones, 79 Mo. loc. cit. 264; May v. Burk, 80 Mo. loc. cit. 680; Young Men’s, etc. v. Dubach, 82 Mo. loc. cit. 480; Cohn v. Lehman, 93 Mo. loc. cit. 582.
This being the case, respondent will not be allowed to plead to the information by piecemeal, and having failed to plead all his defenses, if he had any others, he must now forego them. Holding the plea to the jurisdiction insufficient, we grant the motion to strike it out, and award judgment of ouster.
Burgess, Macearlare . and Brace, JJ., concur. UaNtt, J., also concurs but regards respondent as an officer; Barclay, C. J., and Roeinsow, J., express their views in a separate opinion.'